United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    April 18, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-20488
                            Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JAVIER FRANCISCO MEDINA-PEREZ,

                                        Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (4:04-CR-467-3)
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Javier Francisco Medina-Perez (Medina)

appeals his conviction following his guilty plea to conspiracy to

produce   false     identification   documents;   production     of    false

identification      documents;   transfer   of    false   identification

documents; fraud and misuse of visas, permits, and other documents;

and aiding and abetting the same.      Medina argues that the district

court violated his Sixth Amendment rights under United States v.

Booker, 543 U.S. 220 (2005), when it increased his base offense


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
level by nine levels under U.S.S.G. § 2L1.2(b)(2)(C), because the

facts warranting the increase were not found by a jury and not

admitted by him.      As the Guidelines were only advisory when Medina

was sentenced, the Sixth Amendment was not implicated when the

district court increased his base offense level.           See Booker, 543

U.S. at 245.       Medina’s    alternative    argument that the district

court clearly erred when it applied § 2L1.2(b)(C)(2) is unavailing.

The PSR established that the conspiracy went on for about 40 weeks

and that the conspirators produced an average of seven documents a

week   during   the   course    of   the   conspiracy,   meaning   that   280

documents were involved. This, combined with the forensic evidence

that 578 names were retrieved from computers, does not support “a

definite and firm conviction” that the district court made a

mistake when it attributed more than 100 documents to Medina.             See

United States v. Betancourt, 422 F.3d 240, 248 (5th Cir. 2005);

United States v. De Jesus-Batres, 410 F.3d 154, 164 (5th Cir.

2005), cert. denied, 126 S. Ct. 1020 (2006).

       AFFIRMED.




                                       2